            Case 1:17-cr-10243-IT Document 142 Filed 08/19/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA               )
                                       )
       v.                              )              Criminal No. 17-CR-10243-IT
                                       )
CHRISTOPHER CONDRON                    )

                             Defendant’s Motion To Continue Trial

       Defendant Christopher Condron hereby moves to continue trial currently scheduled for

December 9, 2019 to a date no earlier than April 13, 2020. As grounds for this motion, Mr.

Condron states that because of undersigned counsel’s trial schedule, counsel will not have

enough time to prepare a constitutionally adequate defense for Mr. Condron if trial of this case

occurs before April 13, 2020.

       Counsel is scheduled to start a three-defendant first-degree murder trial in Suffolk

Superior Court in late September that will last two to three weeks, a complex pharmaceutical

wire fraud and aggravated identity theft trial in this court in mid November that will last at least

two weeks, a first-degree murder trial in Suffolk Superior Court in January that will last two

weeks, and a three-defendant first-degree murder trial in Middlesex Superior Court in late

February that will last at least three weeks.

       The requested continuance is only one month longer than the seven-month continuances

sought by Mr. Condron’s two most recent counsel at the time of their appearances in this case.

The court granted the first of those requests and continued the trial from May to December 2019.

See Docket Entry 108.
          Case 1:17-cr-10243-IT Document 142 Filed 08/19/19 Page 2 of 2



       The requested continuance will not prejudice any parties. This case is just over two years

old and was originally set for a joint trial with a codefendant for March, 2019. The codefendant’s

case was severed and a separate trial for Mr. Condron was set for June 2019, then that date was

continued for seven months to December 2019 when new counsel appeared.

       If the court is unable to continue trial to at least April 13, 2020, undersigned counsel will

not be able to accept the appointment to represent Mr. Condron in this matter. Counsel has

conferred with Mr. Condron about the substance of this motion and Mr. Condron agrees that a

continuance is necessary.

       For all of theses reasons, the requested continuance is in the interests of justice.




                                                       CHRISTOPHER CONDRON,
                                                        By his attorney,

                                                       /s/ E. Peter Parker
                                                       E. Peter Parker
                                                         B.B.O. #552720
                                                       151 Merrimac Street
                                                       Boston, MA 02114
                                                       (617) 742-9099




                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants on August 19,
2019.

                                                       /s/ E. Peter Parker
                                                       E. Peter Parker



                                                  !2
